            Case 6:20-cv-00535-ADA Document 14 Filed 08/10/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                      §
BRAZOS LICENSING AND                             §
DEVELOPMENT,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
       v.                                        §    CIVIL ACTION NO. 6:20-CV-535-ADA
                                                 §
HUAWEI TECHNOLOGIES CO.,                         §
LTD., HUAWEI TECHNOLOGIES USA                    §
INC.                                             §
                                                 §
                Defendants.                      §

                                   NOTICE OF APPEARANCE

       Defendants Huawei Technologies Co., Ltd. and Huawei Technologies USA Inc.

(“Defendants”) hereby file this Notice of Appearance and informs the Court that the following

attorney has entered this action as counsel for Defendant:

       Tyler T. VanHoutan
       Texas Bar No. 24033290
       MCGUIREWOODS LLP
       600 Travis St., Suite 7500
       Houston, TX 77002
       Telephone: (713) 571-9191
       Facsimile: (713) 571-9652
       tvanhoutan@mcguirewoods.com

       In connection with this Notice, Mr. VanHoutan requests that his appearance for Defendants

be reflected on the Court’s docket and that all future pleadings, Orders, and other papers be served

on him.
         Case 6:20-cv-00535-ADA Document 14 Filed 08/10/20 Page 2 of 2




Dated: August 10, 2020                     Respectfully submitted,
                                           /s/ Tyler T. VanHoutan
                                           Jason W. Cook
                                           Texas Bar No. 24028537
                                           Shaun W. Hassett
                                           Texas Bar No. 24074372
                                           MCGUIREWOODS LLP
                                           2000 McKinney Avenue, Suite 1400
                                           Dallas, TX 75201
                                           Telephone: (214) 932-6400
                                           Facsimile: (214) 932-6499
                                           jcook@mcguirewoods.com
                                           shasset@mcguirewoods.com

                                           Tyler T. VanHoutan
                                           Texas Bar No. 24033290
                                           MCGUIREWOODS LLP
                                           600 Travis St., Suite 7500
                                           Houston, TX 77002
                                           Telephone: (713) 571-9191
                                           Facsimile: (713) 571-9652
                                           tvanhoutan@mcguirewoods.com

                                           Counsel for Defendant Defendants Huawei
                                           Technologies Co., Ltd. and Huawei Technologies
                                           USA Inc.


                              CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on August 10, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system


                                           /s/ Tyler T. VanHoutan
                                           Tyler T. VanHoutan




                                              2
